  Case 19-29262       Doc 17     Filed 01/24/20 Entered 01/24/20 10:23:51           Desc Main
                                 Document      Page 1 of 3




ROBERT A. EDER, JR. (# 8056)
Attorney for the Debtor(s)
5667 S. Redwood Road, Suite 8
Salt Lake City, Utah 84123
Telephone (801) 265-1836
Facsimile (801) 265-1866
rob@ederlaw.net



                    IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF UTAH




 IN RE:                                            Bankruptcy Case No. 19-29262 WTT
       JERICA CURTIS,
                                                   Chapter 13
                                     Debtor(s).


     NOTICE OF PRECONFIRMATION MODIFICATION TO CHAPTER 13 PLAN




       PLEASE TAKE NOTICE that the Debtor has filed with the United States Bankruptcy

Court for the District of Utah a request to modify the previously filed Chapter 13 Plan under 11

U.S.C. § 1323. The Debtor moves the Court for confirmation of the Plan as modified without

further notice and hearing. In support thereof, the Debtor represents as follows:



       The most recently filed Chapter 13 Plan is hereby modified as follows:
  Case 19-29262       Doc 17     Filed 01/24/20 Entered 01/24/20 10:23:51           Desc Main
                                 Document      Page 2 of 3




 Plan Part       Previously Filed Plan Provision                    Plan as Modified
    No.
     3.2      Request for valuation of security,         Request for valuation of security,
              payment of fully secured claims, and       payment of fully secured claims, and
              modification of undersecured claims:       modification of undersecured claims:
              Utah Power & Light Credit Union is         Utah Power & Light Credit Union is
              secured by Debtor’s 2014 Honda Pilot       secured by Debtor’s 2014 Honda Pilot
              and shall be allowed a secured claim in    and shall be allowed a secured claim in
              an amount up to $9,000.00, with            an amount up to $9,000.00, with
              interest at 0% per annum from              interest at 2.17% per annum from
              confirmation. The claim will be paid       confirmation. The claim will be paid
              equal payments of $134.00 per month.       equal payments of $134.00 per month.


       The modification does not negatively impact secured, priority or nonpriority unsecured

creditors because the proposed return to any creditor is not being reduced.

       Under § 1323(c), any holder of a secured claim that has accepted or rejected, as the case

may be, the prior plan is deemed to have accepted or rejected the plan as modified, unless the

modification provides for a change in the rights of such holder from what such rights were under

the plan before modification, and changes such holder’s previous acceptance or rejection.



       THEREFORE, because the modifications do not require notice to creditors, the Debtor

requests the Court to confirm the Plan as modified without further notice or hearing.


       Dated January 24, 2020.

                                                            /S/ Robert A. Eder, Jr.
                                                            Robert A. Eder, Jr.
                                                            Attorney for the Debtor(s)



                                                2
  Case 19-29262       Doc 17    Filed 01/24/20 Entered 01/24/20 10:23:51            Desc Main
                                Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I Hereby Certify that on January 24, 2020, I sent by U.S. Mail, postage pre-paid, or by
ECF, a true and correct copy of the above Notice to the following party:

Lon A. Jenkins
Chapter 13 Trustee
(VIA ECF)


                                                            /S/ Robert A. Eder, Jr.
                                                            Robert A. Eder, Jr.
                                                            Attorney for the Debtor(s)




                                                3
